Exhibit 10.3

NOTICE OF OPTION GRANT

under the

ALBEMARLE CORPORATION 2008 INCENTIVE PLAN

No. of shares subject to option: _«_Stock_Options_»_

This GRANT, made as of the              day of                     , 2017, by
Albemarle Corporation, a Virginia corporation (the “Company”), to «First_Name»
«Last_Name» (“Participant”), is made pursuant and subject to the provisions of
the Company’s 2008 Incentive Plan as amended and restated April 20, 2010 (the
“Plan”), a copy of which has been given to Participant. All terms used herein
that are defined in the Plan have the same meanings given them in the Plan.

1.     Grant of Option. Pursuant to the Plan, the Company, on
                    , 2017 (“Grant Date”), granted to Participant, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, the right and option to purchase from the Company
all or any part of the aggregate of              shares of Common Stock at the
option price of $XX.XX per share (the “Option Price”) (this grant referred to
herein as the “Option”), being not less than the Fair Market Value per share of
the Common Stock on the Grant Date of the Option. Such Option will be
exercisable as hereinafter provided. This Option is not intended to be treated
as an incentive stock option under Code section 422.

2.     Expiration Date. The Expiration Date of this Option is the date that is
ten (10) years from the Grant Date. This Option may not be exercised on or after
the Expiration Date.

3.     Vesting of Option. Except as provided in paragraphs 7, 8, or 10, this
Option shall become Vested on the third anniversary of the Grant Date.

4.     Exercisability of Option. Except as provided in paragraphs 7, 8, or 10,
this Option shall become exercisable on the third anniversary of the Grant Date.
Once the Option has become exercisable in accordance with the preceding
sentence, it shall continue to be exercisable until the termination of
Participant’s rights hereunder pursuant to paragraphs 7, 8, or 10, or until the
Expiration Date, if earlier. A partial exercise of this Option shall not affect
Participant’s right to exercise this Option with respect to the remaining
shares, subject to the terms and conditions of the Plan and those set forth
herein.

5.    Method of Exercising and Payment for Shares. This Option shall be
exercised through a licensed brokerage firm at Participant’s expense, in
conjunction with established procedures and coordinated with the Company’s Human
Resources and Law Departments. From time to time the procedures for exercising
this Option may be subject to modification by the aforesaid departments, but in
no case shall the number of shares subject to the Option or its terms for
vesting be changed by the procedures for exercise or by the modification
thereof. Procedures for the exercise of this Option will be provided to
Participant by the Company’s Human Resources Department.

6.     Nontransferability. This Option is nontransferable except by will or the
laws of descent and distribution. During Participant’s lifetime, this Option may
be exercised only by Participant.



--------------------------------------------------------------------------------

7.    Upon a Qualifying Termination Event.

(a)    Notwithstanding anything in this Option to the contrary, if, prior to the
forfeiture of the Option under paragraph 9, Participant experiences a Qualifying
Termination Event (as defined below), the Option shall become Vested as to a
pro-rata portion of the Option, as determined in accordance with the following
sentence. The pro-rata portion of the Option that shall Vest pursuant to the
preceding sentence shall be equal to 1/36th of the shares subject to the Option,
for each full month of service performed by the Participant after the Grant Date
and prior to the Qualifying Termination Event. The non-Vested portion of the
Option shall be forfeited.

(b)    The Vested portion of the Option may be exercised beginning on the date
the Option becomes Vested and shall remain exercisable according to the terms
provided in paragraph 4, and the Participant or Participant’s beneficiary (or
estate as the case may be) may exercise this Option during the remainder of the
period preceding the Expiration Date. Participant shall have the right to
designate his beneficiary in accordance with procedures established under the
Plan for such purpose. If Participant fails to designate a beneficiary, or if at
the time of his death there is no surviving beneficiary, this Option may be
exercised by his estate.

8.    Exercise of Vested Option After Other Termination of Employment. Except as
provided in paragraph 7, in the event Participant ceases to be employed by the
Company or an Affiliate, the rules under this paragraph 8 shall apply. If
Participant ceases to be employed after the Option is Vested, but prior to the
Expiration Date, Participant may exercise this Option with respect to the shares
he is entitled to purchase pursuant to paragraphs 3 and 4 above within sixty
(60) days of the date of such termination of employment (but in no event later
than the Expiration Date). Any portion of the Vested Option that is not
exercised within the foregoing sixty (60) day period shall be immediately
forfeited.

9.    Forfeiture. Any non-Vested portion of the Option that does not become
Vested pursuant to paragraph 3, 7(a) or 10, shall be forfeited if Participant’s
employment with the Company or an Affiliate terminates for any reason.

10.    Change in Control. The provisions of this paragraph 10 shall apply in the
event of a Change in Control (as defined in the Plan) prior to the forfeiture of
the Option under paragraph 9.

(a)    To the extent the Participant receives a new Option grant from the
Company or its successor as a result of the Change in Control ,which qualifies
as a “Replacement Award” as defined in the Plan, the Replacement Award shall
continue subject to the remaining terms of this Option; provided, however, if
the Participant is terminated by the Company other than for Cause or voluntarily
resigns for Good Reason (as defined in paragraph 11) concurrent with or within
two (2) years after the date of the Change in Control, the non-Vested
Replacement Award shall become immediately Vested and shall be exercisable as
provided in paragraph 7(b), at the time of the termination or resignation. The
Committee shall have the discretion to determine the terms of any Replacement
Award in compliance with applicable law. For purposes of paragraphs 9 and 11,
references to the Company or an Affiliate shall also include any successor
entity.

(b)     Subject to subparagraph (c) hereof, if, upon a Change in Control, no
Replacement Award is granted to the Participant, the non-Vested portion of this
Option shall become immediately Vested and shall be exercisable as provided in
paragraph 7(b) upon the Change in Control.

 

2



--------------------------------------------------------------------------------

(c)    Notwithstanding the provisions of subparagraph (a) or subparagraph (b)
hereof, if, following the Change in Control, the Company’s shares continue to be
traded on the New York Stock Exchange or another established securities market,
this Option shall remain in effect and continue subject to the remaining terms
of this Option; provided, however, if the Participant is terminated by the
Company other than for Cause or voluntarily resigns for Good Reason (as defined
in paragraph 11) concurrent with or within two (2) years after the date of the
Change in Control, the non-Vested Option shall become immediately Vested and
shall be exercisable as provided in paragraph 7(b), as of the time of the
termination or resignation.

11.    Qualifying Termination Event and Other Terms.

(a)    For purposes of this Option, Qualifying Termination Event shall mean a
Participant’s death, Disability, Retirement while in the employ of the Company
or an Affiliate, or termination by the Company or an Affiliate other than for
Cause.

(i)    “Disability” shall mean a Participant’s permanent and total disability
within the meaning of Section 22(e)(3) of the Code.

(ii)    “Retirement” shall mean termination of employment after having attained
age 55 and completed at least 10 years of service with the Company or an
Affiliate.

(b)    “Good Reason” for purposes of paragraph 10 shall mean

(i)    a change in the Participant’s position which in the Participant’s
reasonable judgment does not represent a promotion of the Participant’s status
or position immediately prior to the Change in Control or the assignment to the
Participant of any duties or responsibilities, or diminution of duties or
responsibilities, which in the Participant’s reasonable judgment are
inconsistent with the Participant’s position in effect immediately prior to the
Change in Control;

(ii)    a reduction by the Company in the annual rate of the Participant’s base
salary as in effect immediately prior to the date of a Change in Control;

(iii)    the Company’s requiring the Participant’s office nearest to the
Participant’s principal residence to be located at a different place which is
more than thirty-five (35) miles from where such office is located immediately
prior to a Change in Control;

(iv)    the failure by the Company to continue in effect compensation or benefit
plans in which the Participant participates, which in the aggregate provide the
Participant compensation and benefits substantially equivalent to those prior to
a Change in Control; or

(v)    the failure of the Company to obtain a satisfactory agreement from any
applicable successor entity to assume and agree to perform under any Severance
Compensation Agreement.

In order for one of the foregoing events to constitute Good Reason, (i)
Participant must notify the Company in writing no later than 90 days after the
relevant event stating which Good Reason event has occurred, and (ii) the
Company shall not have corrected the Good Reason event within thirty (30) days
after Participant’s notice.

 

3



--------------------------------------------------------------------------------

(c)    If the events described in (a)(i) and (ii) or paragraph 10 occur after
the date that the Participant is advised (upon recommendation by the Committee)
that his employment is being, or will be, terminated for Cause, on account of
performance or in circumstances that prevent him from being in good standing
with the Company, accelerated Vesting shall not occur and all rights under this
Option shall terminate, and this Option shall expire on the date of
Participant’s termination of employment. The Committee shall have the authority
to determine whether Participant’s termination from employment is for Cause or
for any reason other than Cause.

12.    Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

13.    No Right to Continued Employment. This Option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

14.    Change in Capital Structure. The terms of this Option shall be adjusted
as the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

15.     Governing Law. This Option shall be governed by the laws of the
Commonwealth of Virginia and applicable Federal law. All disputes arising under
this Option shall be adjudicated solely within the state or Federal courts
located within the Commonwealth of Virginia.

16.    Conflicts.

(a) In the event of any conflict between the provisions of the Plan as in effect
on the date hereof and the provisions of this Option, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the date hereof.

(b) In the event of any conflict between the provisions of this Option and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement, the
provisions of this Option shall govern.

17.     Binding Effect. Subject to the limitations set forth herein and in the
Plan, this Option shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.

18.     Taxes. Tax withholding requirements attributable to the exercise of this
Option, including employment taxes, Federal income taxes, and state and local
income taxes with respect to the state and locality where, according to the
Company’s system of records, the Participant resides at the time the Option is
exercised, except as otherwise might be determined to be required by the
Company, will be satisfied by the Participant as instructed in the established
procedures for exercising this Option; provided, however, that the
foregoing employment, Federal, state and local income tax withholding provision
shall be subject to any special rules or provisions that may apply to
Participants who are non-US employees (working inside or outside of the United
States) or US employees working outside of the United States. It is the
Participant’s responsibility to properly report all income and remit all
Federal, state, and local taxes that may be due to the relevant taxing
authorities as the result of exercising this Option.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be signed by a duly
authorized officer.

 

ALBEMARLE CORPORATION By:  

 

 

5